           Case 2:19-cr-00203-RSM Document 264 Filed 04/24/20 Page 1 of 2




01

02

03

04

05

06                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
07                                    AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )          CASE NO. CR19-203-RSM
09         Plaintiff,                     )
                                          )
10         v.                             )          ORDER MODIFYING CONDITIONS
                                          )          OF RELEASE
11   ANGELA DAVINA ENCINAS,               )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14         Defendant Angela Davina Encinas moves to modify the conditions of her appearance

15 bond to terminate location monitoring. (Dkt. 260). The government opposes the removal of

16 location monitoring, but does not oppose deleting the curfew component of location monitoring.

17 The motion was referred to the undersigned for decision by Judge Martinez.

18         Defendant was released by this Court on an appearance bond on October 28, 2019 (Dkt.

19 116) The conditions included location monitoring with a curfew. She asks to be taken off

20 location monitoring, citing her full compliance with all conditions of supervision. Pretrial

21 Services agrees.

22         The corona virus pandemic and resultant limitations on person to person contact due to


     ORDER MODIFYING CONDITIONS OF RELEASE
     PAGE -1
             Case 2:19-cr-00203-RSM Document 264 Filed 04/24/20 Page 2 of 2




01 the risk of contagion creates special challenges for community supervision. The Court is not

02 convinced of the appropriateness of completely removing the location monitoring condition in

03 this case. However, given the government’s lack of opposition to lessening the monitoring

04 conditions, the Court agrees the curfew requirement may be removed. Defendant will remain

05 on stand-alone location monitoring. All other conditions of the appearance bond remain in

06 effect.

07           Defendant’s Motion to Modify Conditions of Release is GRANTED in part.

08           DATED this 24th day of April, 2020.

09

10                                                    A
                                                      Mary Alice Theiler
11                                                    United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22



     ORDER MODIFYING CONDITIONS OF RELEASE
     PAGE -2
